UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey65-1241959 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey08080 (Address of principal executive offices)(Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 15, 2015, there were issued and outstanding 6,014,112 shares of the registrant's common stock. EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Quarterly Report Form 10-Q for the period ended March 31, 2015 (“Form 10-Q”), as filed with the Securities and Exchange Commission on May 15, 2015, is to correct the number of shares shown as outstanding as of May 15, 2015.No other changes have been made to the Form 10-Q other than this change andthe furnishing of new Exhibits 31.1 and 31.2. This Amendment No. 1 does not reflect subsequent events occurring after the original date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. ITEM 6. EXHIBITS 31.1Certification of CEO required by Rule 13a-14(a). 31.2Certification of CFO required by Rule 13a-14(a). 32 Certification required by 18 U.S.C. §1350. * 101.INSXBRL Instance Document * 101.SCHXBRL Schema Document * 101.CALXBRL Calculation Linkbase Document * 101.LABXBRL Labels Linkbase Document * 101.PREXBRL Presentation Linkbase Document * 101.DEFXBRL Definition Linkbase Document * *Previously filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARKE BANCORP, INC. Date:May 27, 2015 /s/ Vito S. Pantilione Vito S. Pantilione President and Chief Executive Officer (Principal Executive Officer) Date:May 27, 2015 /s/ John F. Hawkins John F. Hawkins Senior Vice President and Chief Financial Officer (Principal Accounting Officer)
